ON MOTION FOR REHEARING.
On consideration of the motion for rehearing filed herein, it is decided that the cause should be remanded in order that the trial court may ascertain whether the construction of curbing and sidewalk is in accordance with the contract, and can be separated from the paving in ascertaining the price to be paid for the same and assessed against the property liable for such payment.
It is therefore ordered that the opinion be modified accordingly and the judgment be reversed and the cause remanded, and the motion for rehearing is overruled.